November 10, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                          ROGER D. BURKS, Appellant

NO. 14-14-00740-CV                           V.

             XL SPECIALTY INSURANCE COMPANY, Appellee
                   ________________________________

      This court today heard a motion for rehearing filed by appellee, XL
Specialty Insurance Co. We order that the motion be overruled, and that this
court’s former judgment of September 15, 2015, be vacated, set aside, and
annulled. We further order this court’s opinion of September 15, 2015, withdrawn.

      This cause, an appeal from the judgment in favor of appellee, XL Specialty
Insurance Company, signed August 14, 2014, was heard on the transcript of the
record. We have inspected the record and find the trial court erred by granting
summary judgment to appellee on appellant’s, Roger D. Burks’s, claim for breach
of contract. We therefore order that the portion of the judgment granting
appellee’s motion for summary judgment on appellant’s claim for breach of
contract is REVERSED and ordered severed and REMANDED for proceedings
in accordance with this court's opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.